 

Exhibit 10.1

 

EXECUTION VERSION

 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

This INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “IP Assignment”), dated as
of September 29, 2017, is made by and between VectorVision, Inc., an Ohio
corporation, having a principal place of business at 1850 Livingston Road, Suite
E, Greenville, Ohio 45331 and David W. Evans, a U.S. citizen, having a principal
place of business at 4141 Jutland Drive, Suite 214, San Diego, CA 92117 on the
one hand (“Assignors”) and Guardion Health Sciences, Inc., a Delaware
corporation, having a principal place of business at 15150 Avenue of Science,
Suite 200, San Diego California 92128 on the other hand (“Assignee”)

 

WHEREAS, Assignee, Assignors, and certain other parties signatory thereto are
parties to that certain Asset Purchase and Reorganization Agreement, dated as
September 29, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Reorganization Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings given to such terms in the
Reorganization Agreement.

 

WHEREAS, under the terms of the Reorganization Agreement, Assignors have agreed
to convey, transfer, and assign to Assignee, among other assets, certain
intellectual property of Assignors, and have agreed to execute and deliver this
IP Assignment for recording with Governmental Authorities, including, but not
limited to, the US Patent and Trademark Office.

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Reorganization Agreement, Assignors hereby desire to convey, transfer, and
assign to Assignee all of Assignors’ right, title, and interest in, to, and
under all of the Assigned IP (as hereinafter defined), and Assignee hereby
desires accept from Assignors all of Assignors’ right, title, and interest in,
to, and under all of the Assigned IP.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.          Assignment. In consideration for the execution of the Reorganization
Agreement, the payment of the consideration stipulated in the Reorganization
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignors hereby irrevocably
convey, transfer, and assign to Assignee, all of which Assignors represent and
warrant are exclusively owned by Assignors free and clear of any encumbrances,
and Assignee hereby accepts, all of Assignors’ right, title, and interest in,
to, and under the following (collectively, the “Assigned IP”):

 

(a)          all inventions, including without limitation, the patents and
patent applications set forth on Schedule 1 hereto, and all issuances,
divisions, continuations, continuations-in-part, reissues, extensions,
reexaminations, and renewals thereof, including all priority rights, and the
right to claim priority rights and the privileges and benefits thereof,
including those under the International Convention, and all other conventions,
and the worldwide right to file applications for said inventions in Assignee’s
own name;

 

 -1- 

 

  

(b)          all trade secrets, non-public know-how, discoveries, improvements,
concepts, ideas, methods, processes, procedures, designs, plans, schematics,
invention disclosure statements, drawings, formulae, technical data,
specifications, research and development information, technology and product
roadmaps and data bases and other proprietary or confidential information,
including customer, supplier and mailing lists;

 

(c)          all marks, names, trade dress, whether registered or unregistered,
including without limitation, the trademark registrations and applications set
forth on Schedule 2 hereto, together with the goodwill connected with the use
thereof and symbolized thereby, and all issuances, extensions, and renewals
thereof, provided, that with respect to the United States intent-to-use
trademark applications, if any, set forth on Schedule 2 hereto, the transfer of
such applications accompanies, pursuant to the Reorganization Agreement, the
transfer of Assignors’ business, or portion of the business to which the
trademark pertains, and that business is ongoing and existing; all social media
names and accounts;

 

(d)          all copyrights, including, without limitation, the copyrights set
forth on Schedule 3 hereto, including, without limitation, any unregistered
copyrights, applications, any renewals and extensions thereof, and in and to all
works based upon, derived from, or incorporating the copyrights, and in and to
all rights corresponding to the foregoing throughout the world, and all the
rights embraced therein, including but not limited to, the right to duplicate,
reproduce, copy, distribute, display, license, adapt, and prepare derivative
works from the copyrights, together with all physical or tangible embodiments of
the copyrights, in Assignors’ possession or under Assignors’ control;

 

(e)         the domain names set forth in Schedule 4 hereto;

 

(f)           the intellectual property rights, information or assets arising
from or related to the agreements set forth in Schedule 5 hereto;

 

(g)         in the case of each of the foregoing:

 

i.            all rights of any kind whatsoever of Assignors accruing under any
of the foregoing provided by applicable law of any jurisdiction, by
international treaties and conventions, and otherwise throughout the world;

 

ii.            any and all royalties, fees, income, payments, and other proceeds
now or hereafter due or payable with respect to any and all of the foregoing;
and

 

iii.          any and all claims and causes of action with respect to any of the
foregoing, whether accruing before, on, and/or after the date hereof, including
all rights to and claims for damages, restitution, and injunctive and other
legal and equitable relief for past, present, and future infringement, dilution,
misappropriation, violation, misuse, breach, or default, with the right but not
the obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

 

 -2- 

 

  

2.          Assignors’ Use and Enjoyment. The rights, title and interest
assigned under Section 1 above shall be for Assignee’s own use and enjoyment,
and for the use and enjoyment of Assignee’s successors, assigns or other legal
representatives, as fully and entirely as the same would have been held and
enjoyed by Assignors if this IP Assignment had not been made.

 

3.          Remainder of Intellectual Property. Assignors hereby declare that,
as to any of the assets, rights or interests intended to be included in the
Assigned IP hereby conveyed, the title to which may not have passed to the
Assignee by virtue of this Assignment or any transfer or assignment which may
from time to time be executed and delivered pursuant to the provisions hereof,
Assignors hold such assets, rights or interests in trust for the benefit of the
Assignee to transfer and assign the same as the Assignee may from time to time
direct. Assignors shall hold such asset or other right for the exclusive benefit
of the Assignee and shall take any and all action with respect thereto as the
Assignee may reasonably direct for the Assignee’s account and benefit.

 

4.          Recordation. Assignors authorize the Commissioner for Patents, the
Commissioner for Trademarks, and any other governmental officials to record and
register this IP Assignment upon request by Assignee.

 

5.          Cooperation. Assignors agree to perform all commercially reasonable
acts deemed necessary or desirable by the Assignee to permit and assist the
Assignee, at the Assignee’s expense, in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Assigned IP,
to be assigned, or licensed to the Assignee under this Agreement. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, trademark, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
trademark, mask work, moral rights, trade secrets, or other proprietary rights,
and (iii) in other legal proceedings related to the Assigned IP. In the event
that the Assignee is unable for any reason to secure Assignors’ signature(s) to
any document required to file, prosecute, register, or memorialize the
assignment of any patent, copyright, trademark, mask work or other applications
or to enforce any patent, copyright, mask work, moral right, trade secret or
other proprietary right under any Assigned IP (including derivative works,
improvements, renewals, extensions, continuations, divisionals, continuations in
part, continuing patent applications, reissues, and reexaminations of such
Assigned IP), Assignors hereby irrevocably designate and appoint the Assignee
and the Assignee’s duly authorized officers and agents as Assignors’ agents and
attorneys-in-fact to act for and on Assignors’ behalf and instead of Assignors,
(i) to execute, file, prosecute, register and memorialize the assignment of any
such application, (ii) to execute and file any documentation required for such
enforcement, and (iii) to do all other lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance, and
enforcement of patents, copyrights, mask works, moral rights, trade secrets or
other rights under the Assigned IP, all with the same legal force and effect as
if executed by Assignors.

 

6.          Terms of the Reorganization Agreement. The terms of the
Reorganization Agreement, including, but not limited to, the representations,
warranties, covenants, agreements, and indemnities relating to the Assigned IP
are incorporated herein by this reference. The parties hereto acknowledge and
agree that the representations, warranties, covenants, agreements, and
indemnities contained in the Reorganization Agreement shall not be superseded
hereby but shall remain in full force and effect to the full extent provided
therein. In the event of any conflict or inconsistency between the terms of the
Reorganization Agreement and the terms hereof, the terms of the Reorganization
Agreement shall govern.

 

 -3- 

 

  

7.          Successors and Assigns. This IP Assignment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

8.          Governing Law. This IP Assignment shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than those of the State of Delaware.

 

9.          Counterparts. This IP Assignment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this IP Assignment
delivered by facsimile, e-mail, or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this IP Assignment.

 

[SIGNATURE PAGE FOLLOWS]

 

 -4- 

 

  

The parties hereto are signing this IP Assignment as of the date first set forth
above.

 

ASSIGNORS   ASSIGNEE       VECTORVISION, INC.   GUARDION HEALTH SCIENCES, INC.  
    By: /David W. Evans/   By: /Michael Favish/           Name: David W. Evans  
Name: Michael Favish           Title: CEO   Title: CEO         DAVID W. EVANS  
          By: /David W. Evans/    

 

Signature Page to IP Assignment

 

 -5- 

 

  

SCHEDULE 1

 

PATENTS

 

None.

 

 -6- 

 



 

SCHEDULE 2

 

COPYRIGHTS

 

Registered or Pending:

 

N/A

 

Common Law:

 

1.          Vision Testing Chart #1

 

2.          Vision Testing Chart #2

 

3.          Vision Testing Chart #3

 

 -7- 

 

  

SCHEDULE 3

 

TRADEMARKS

 

Registered or Pending:

  

Jurisdiction   Status   Application No. /
Filing Date   Registration No. /
Registration Date   Mark USA   Registered  

85/683,064

July 20, 2012

 

4,341,403

May 28, 2013

  VECTORVISION USA   Registered  

85/683,115

July 20, 2012

 

4,500,241

March 25, 2014

  CSV-1000

 



Common Law:

 

None.

 

 -8- 

 

  

SCHEDULE 4

 

DOMAIN NAMES

 

1.          vectorvision.com

 

 -9- 

 

  

SCHEDULE 5

 

AGREEMENTS

 

1.    Product Manufacturing & Distribution Agreement dated November ____, 2006
between VectorVision, Inc. and Good-Lite Company.

 

2.    Service Agreement dated March 22, 2017 between VectorVision, Inc. and
Pinakin Davey, OD, PhD.

 

3.    Sponsored Research Agreement dated__________ between VectorVision, Inc.
and Western University of Health Sciences.

 

 -10- 

 